438 P.2d 1023 (1968)
The STATE of Oregon, Respondent,
v.
Ronald Duane SCHROEDER, Appellant.
Supreme Court of Oregon, Department 1.
Argued and Submitted March 8, 1968.
Decided March 27, 1968.
Oscar D. Howlett, Portland, argued the cause and filed a brief for appellant.
Jacob B. Tanzer, Deputy Dist. Atty., Portland, argued the cause for respondent. With him on the brief was George Van Hoomissen, Dist. Atty., Portland.
Before McALLISTER, P.J., and SLOAN, and DENECKE, JJ.
PER CURIAM.
In this appeal from a conviction by the court after trial without a jury, defendant challenges the validity of the M'Naghten rule. ORS 136.410.
Defendant argues the M'Naghten rule is outmoded and should be replaced by the American Law Institute's Model Penal Code definitions of criminal responsibility. The validity of the M'Naghten rule statute and its application do not require further review by the court. State of Oregon v. Garver, 1950, 190 Or. 291, 225 P.2d 771, 27 A.L.R. 2d 105; State of Oregon v. Leland, 1952, 190 Or. 598, 227 P.2d 785, 343 U.S. 790, 72 S. Ct. 1002, 96 L. Ed. 1302. The argument made here must be made to the legislature.
Affirmed.